Townsend, J.
Appellant is a brother of Walter Grose, who was convicted of a violation of Acts 1917 p. 15, §4, §8356a et seq. Burns’ Supp. 1918. Appellant intervened in the Marion Criminal Court to claim ownership of the automobile in which Walter was carrying intoxicating liquor. The judgment was against the intervening petitioner and the automobile was ordered sold pursuant to §5 of Acts 1921 p. 736, §8356al Burns’ Supp. 1921. Appellant intervener claims that the Marion Criminal Court had no jurisdiction, because the action to outlaw the automobile is civil in its nature. This question, under a similar statute, was settled adversely to appellant’s contention in Steward v. State (1913), 180 Ind. 397, 103 N. E. 316. The action is criminal in its nature but civil in its mode of procedure. It is a proceeding in rem to outlaw the thing used in violation of the law. The Marion Criminal Court had jurisdiction.
Appellant next claims that the finding is not sustained by sufficient evidence. The evidence is conflicting and in these circumstances it is not our province to disturb the decision of the trial court.
The judgment is affirmed.